Citation Nr: 1712506	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-42 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a general acquired psychiatric disorder,  including the condition of PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Lyons, Counsel




INTRODUCTION

The Veteran had active duty service from September 1968 to September 1970, including in the Republic of Vietnam.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The November 2008 rating decision in part reopened previously denied claims for service connection for a nervous condition, characterized as dependent personality, and for service connection for PTSD but denied both claims on the Merits.  The Veteran expressed timely disagreement with the decision on the claim for service connection for a nervous condition but not with the decision on service connection for PTSD.  

Thereafter on appeal, the Board in October 2013 remanded the Veteran's petition to reopen a claim for service connection for a nervous condition, other than PTSD.  

In a July 2014 RO rating decision, the RO denied his petition to reopen a claim of service connection for PTSD.  The Veteran filed a timely August 2014 Notice of Disagreement with that decision and a Statement of the Case was issued in April 2016.  The Veteran properly perfected his appeal in April 2016, but the Board was not notified at that time.  The claim will be addressed in this decision.   

The June 2016 Board decision reopened the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, and remanded it on the merits. 

The Board is reopening the claim for service connection for PTSD.  The issue of service connection for any psychiatric disorder, including PTSD, on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By November 1994 RO rating decision, the original claim for service connection for PTSD was denied for lack of confirmed diagnosis of a current disability.  The Veteran did not appeal.

2. Since then, further evidence has been received which provides a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1. The November 1994 RO rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2016).

2. New and material evidence has been submitted to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The Board is reopening a previously decided claim, and then remanding for further development.  A finding regarding VCAA compliance is not required at this time.  

By a November 1994 RO rating decision, the Veteran's original claim for entitlement to service connection for PTSD was denied, on the basis that there was no diagnosis of PTSD, as determined at a VA examination with a panel of psychiatrists.  Absent a current disability, the claim was denied.  The Veteran did not appeal the rating decision, which then became final and binding.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2016).  There was no evidence obtained within a year therefrom to warrant reconsideration.  See 38 C.F.R. § 3.156(b).  

The petition to reopen these matters was received March 2006.  

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As indicated, the basis for prior denial of service connection was the absence of a current disability for VA purposes.  See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board finds that on review of recently obtained evidence, the 2016 VA re-examination, there is showing of current disability.  Crucially, the July 2016 VA psychiatric examiner indicated that the Veteran had a "diagnosis of PTSD that conforms to DSM-V criteria based on today's evaluation."  The remaining information muddles the issue -- the examiner later stated there was depression only in the examination report and an addendum.  However, given low threshold to reopen, and initial finding of a qualifying diagnosis, there is sufficient basis for "new and material evidence" for revisiting the claim.  See 38 C.F.R. § 3.156(a).  On these grounds, the claim is reopened.            


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal to this extent is granted.


REMAND

The claim for PTSD reopened, the underlying matter will be considered de novo, and also merged with issue of service connection for a generalized psychiatric disorder.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016). 

The averred stressor may need to be independently verified.  If the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay statement is accepted as conclusive evidence of the incident.  See 38 U.S.C.A. § 1154(b) (West 2014).  See also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  Where the stressor is unrelated to participation in combat, then it must be verified by credible information from an independent source.  Id.; Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).

VA also revised its regulations to ease the requirement that there be independent corroboration of certain in-service stressors, effective July 2010.  See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304(f)(3)).  Pursuant to the revised regulation, where a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor, provided the stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone will establish the occurrence of the stressor.

The Veteran has a verified stressor here, with an allegation of rocket attacks on his base confirmed by a December 2007 report of the designated research office (at the time, the U.S. Army Services Center for Unit Records Research (USASCURR)).  

The evidence on clinical diagnosis, it is less clear.  At least two different VA examiners (or in one case apparently a panel of psychiatrists) ruled out a diagnosis of PTSD.  The July 2016 examination report was equivocal, as indicated.  The most favorable evidence, an August 2004 outside psychiatrist opinion states:  "[the Veteran] is suffering from chronic PTSD as a result of Vietnam War experiences."  The PTSD diagnosis was related to stressors of coming "under fire on several occasions; saw a lot of dead including a friend of his."  While helpful to the claim, the 2004 opinion is not determinative because the stressors identified as linked to PTSD are not verified or for that matter, clearly verifiable; and again, later examinations appeared to rule out PTSD.   

At this stage, the Veteran must be afforded an examination to definitively determine whether the Veteran has PTSD, and if so, it is from a confirmed stressor.  

The issue of service connection for a psychiatric disorder other than PTSD also requires development.  The Service Treatment Records (STRs) denote on August 1968 entrance examination, the Veteran had failed mental exam in 1967.  

Absent a listing of a specific mental condition or symptoms, the presumption of soundness at service entrance under  38 U.S.C.A. § 1111 still is not rebutted.  The examiner must address within the appropriate evidentiary standard whether there was pre-existing psychiatric disability, and if so whether it was not aggravated during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

There also is required accurate medical history review.  Having ruled out the connection between the Veteran's diagnosed depressive disorder and active military service, the 2016 examiner found mental health treatment to have begun some 35 years later in 2004 -- when there was extensive mental health treatment in the years shortly follow discharge.  The issue of causation for depression will be considered again at the new examination.   

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate these with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Schedule the Veteran for VA examination for mental health disorders.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner should provide diagnoses of all the Veteran's current mental health disorders, to include definitive statement on whether he has PTSD.  In so doing, the examiner should take account of prior VA and private psychiatric findings, including the July 2016 VA examination and August 2004 medical opinion.  If PTSD is confirmed, then indicate whether the condition is at least as likely as not (50 percent or greater probability) due to a verified stressor, including rocket attacks on the Veteran's base located in Quang Tri, the Republic of Vietnam.  For this purpose, the examiner can further consider as a "verified stressor" incidents based on the Veteran's lay witness statement, where (1) reasonably related to hostile military activity; and (2) consistent with the circumstances of service.  

Moreover, opine whether depressive disorder or other diagnosed mental health disorder other than PTSD is due to service, addressing the following:

i. Did the Veteran have a psychiatric disorder (other than PTSD) that clearly and unmistakably pre-existed military service? (Taking into account the notation on his August 1968 entrance exam of having failed prior mental status review)

ii. If so, did that condition clearly and unmistakably NOT undergo aggravation in service?

iii. If the disability did not clearly and unmistakably pre-exist service, was that condition  at least as likely as not originally incurred in service?

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

A complete rationale should be provided for the opinions offered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claim on appeal for service connection for an acquired psychiatric disorder including PTSD, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


